Order filed July 30, 2013




                                    In The

                              Court of Appeals
                                    For The

                            First District of Texas
                                  ___________

                              NO. 01-12-01138-CR
                                  01-12-001139-CR
                                  01-12-01140-CR
                                  01-12-01141-CR
                                 ____________

                       JEROME GOODY, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                 On Appeal from the 178th District Court
                           Harris County, Texas
        Trial Court Cause No. 1339911, 1339912, 11339913, 11339914

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of sealed exhibits.

      The clerk of the 178th District Court is directed to deliver to the Clerk of this
court the original of sealed exhibits, on or before August 6, 2013. The Clerk of this
court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of sealed exhibits, to the clerk of the 178th
District Court.



                                               PER CURIAM